NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 13-4149
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                                    JERROD CURTIS,
                                                 Appellant


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                        (District Court No.: 3-07-cr-00214-001)
                      District Judge: Honorable James M. Munley


                       Submitted under Third Circuit LAR 34.1(a)
                                 on September 8, 2014

        Before: RENDELL, GREENAWAY, JR. and KRAUSE, Circuit Judges

                           (Opinion filed: September 10, 2014)



                                      OPINION


RENDELL, Circuit Judge:

       Defendant Jerrod Curtis claims the District Court committed procedural error in

revoking his supervised release. For the reasons set forth below, we will reject Curtis’s

arguments and will affirm the District Court’s judgment.
                                 I. Factual Background

       While on supervised release for a previous federal conviction, Curtis was arrested

at the house where he was staying in connection with a drug sting. Police found heroin,

brass knuckles, and firearm ammunition in the house. Curtis was then charged in a

Pennsylvania state court with “Possession With Intent to Deliver a Controlled Substance,

Criminal Conspiracy to Possess with Intent to Deliver Heroin, and Criminal Use of a

Communication Facility.” (App. 91.) Curtis pleaded guilty to the third charge, Criminal

Use of a Communication Facility, and as a result was sentenced to time served and two

years of probation.

       Based on these charges, the U.S. Probation Office contended that Curtis violated

three conditions of his supervised release by: committing a state crime involving a

controlled substance offense, associating with a known felon, and possessing firearm

ammunition as well as a pair of brass knuckles. (App. 91-92.) At the revocation hearing,

Curtis admitted to being in possession of brass knuckles, associating with a known felon,

and acting in violation of the state crime against Criminal Use of a Communication

Facility, but denied the remaining charges.

       Two factual disputes arose during the revocation hearing. The first was whether

Curtis distributed, and/or possessed with intent to distribute, drugs, and the second was

whether Curtis possessed firearm ammunition in addition to the admitted brass knuckles.

(App. 25.) The District Court revoked Curtis’s supervised release, finding that he had

committed all the alleged violations. (App. 67-69.) The District Court then sentenced

Curtis to 22 months of imprisonment. (App. 72.)

                                              2
                                        II. Discussion

       A district court’s decision to revoke supervised release must be based on a finding

that the defendant, according to a preponderance of the evidence, violated a condition of

supervised release. 18 U.S.C. § 3583(e)(3). We review that decision “for abuse of

discretion. However, the factual findings supporting that decision are reviewed for clear

error; legal issues are subject to de novo review.” United States v. Maloney, 513 F.3d

350, 354 (3d Cir. 2008) (citations omitted).

       Curtis appeals the revocation of his supervised release on one basis, namely, that

the District Court failed to comply with Federal Rule of Criminal Procedure 32(i)(3)(B).

That rule states that “[a]t sentencing the court . . . must—for any disputed portion of the

presentence report or other controverted matter—rule on the dispute or determine that a

ruling is unnecessary either because the matter will not affect sentencing, or because the

court will not consider the matter in sentencing.” Curtis contends that the District Court

did not rule on certain factual disputes at the revocation hearing: (1) whether Curtis

possessed and/or distributed heroin; and (2) whether he possessed the firearm

ammunition. At the outset, it is not clear whether Rule 32(i)(3)(B) applies to revocation

hearings. Even assuming arguendo that it does apply here, the District Court properly

followed the rule in this case.

       In United States v. Fumo, we found that the District Court abused its discretion

when it failed to resolve a specific factual dispute as required by Rule 32. 655 F.3d 288

(3d Cir. 2011) (internal quotation marks omitted). There, the District Court said “because

of the complexity of the . . . argument . . . I felt I could not properly resolve it before

                                               3
sentencing. Rather than postpone the sentencing, I declined to rule on it.” Id. at 310-11.

We found that “[a] district court should not refuse to find or calculate a loss because of

the complexity of the dispute or because spending the time to resolve the dispute might

delay sentencing.” Id. at 311. Accordingly, we found reversible error by the district court.

       By contrast, here the District Court resolved all cited factual disputes at the

revocation hearing. The District Court noted that “[t]he evidence is both direct and

circumstantial that” Curtis used a communication facility, that 170 bags of heroin were

found in his house, that he associated with a convicted felon, and that “there was a pair of

brass knuckles and that there [were] rounds of ammunition.” (App. 67-68.) In

conjunction with witness testimony, the Court thereby found Curtis committed a Grade A

violation of his conditions of supervised release, i.e., a controlled substance offense.

When asked by the Government to clarify whether the District Court found “in fact, [that

Curtis] committed . . . a controlled substance offense,” the Court responded affirmatively.

(App. 68-69.) In imposing Curtis’s sentence, the Court explicitly stated that “he engaged

in serious drug-dealing activities.” (App. 72.) In addition, the Court found that Curtis

possessed firearm ammunition, specifically, that “the evidence is beyond a reasonable

doubt with regard to [the possession of firearm ammunition].” (App. 68.)

       Thus, the Court did, in fact, rule that Curtis committed a controlled substance

offense, and that he possessed firearm ammunition. In doing so, the Court necessarily

rejected Curtis’s arguments that the drugs and firearm ammunition in the house did not

belong to him. Therefore, the District Court was not in violation of Rule 32(i)(3)(B).



                                              4
                              III. Conclusion

For the foregoing reasons, we will affirm the District Court’s judgment.




                                     5